UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	January 1, 2016 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in2016. It is heartening that markets have recovered from various international and domestic challenges. Weknow volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen —and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the comingmonths. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Performance summary (as of 6/30/16) Investment objective To earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value June 30, 2016 Class IA: $10.04 Class IB: $9.94 Total return at net asset value BofA Barclays Merrill U.S. Lynch U.S. Aggregate (as of Class IA Class IB Treasury Bond S&P 500 Fund’s 6/30/16) shares* shares* Bill Index Index Index target† 6 months –0.17% –0.30% 0.21% 5.31% 3.84% — 1 year –0.64 –0.97 0.25 6.00 3.99 5.25% 5 years 10.42 9.03 0.61 20.28 77.02 — Annualized 2.00 1.74 0.12 3.76 12.10 5.12 Life 9.10 7.61 0.63 21.49 72.10 — Annualized 1.70 1.43 0.12 3.84 11.07 5.12 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. † Fund’s benchmark plus 5.00%. No information for the target return is provided for periods of less than one year. The S&P 500 Index is an unmanaged index of common stock performance. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition U.S. stocks 17.1% Agency pass-through 9.9% Commercial MBS 5.9% Agency CMO 4.2% Emerging-market bonds 1.8% Residential MBS (non-agency) 1.7% Commodities 1.0% Asset-backed securities (ABS) 0.2% International stocks –0.2% U.S. Treasury/agency –0.5% High-yield corporate bonds –8.5% Cash and net other assets 54.2% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or by the use of derivatives. Putnam VT Absolute Return 500 Fund1 Report from your fund’s manager What was the investment environment like during the six-month reporting period ended June 30, 2016? In the opening days of 2016, stocks sold off dramatically amid renewed fears about the pace of growth across global markets, uncertainty about future Federal Reserve action, and ongoing concerns about still-low energy prices. After bottoming on February 11, stocks and credit-sensitive bonds staged a broad-based rally through the end of March. Moreover, the rally was helped when Fed policymakers reassured markets that interest rate hikes would be gradual. Energy prices began to recover, and equities started to rebound as well. Continued easing of monetary policy in the eurozone and Japan also contributed to the rally, as did evidence of solid job growth and stable income growth in the United States. Fixed-income markets were somewhat choppy, but by period-end both interest-rate-sensitive and credit-sensitive bonds had produced positive results. A variety of headwinds converged to slow the market’s advance. Weak first-quarter gross domestic product growth, a slowdown in consumer spending, tepid first-quarter earnings, and a pause in the pace of jobs growth led the stock market to lose some of its momentum in April. However, stocks remained positive, managing to eke out their third straight month of gains in May. Brexit, the United Kingdom’s referendum vote on whether to remain in or leave the European Union [EU], weighed on investor sentiment for much of June. Many had assumed that the United Kingdom would vote to remain in the EU, but on June 23, U.K. voters shocked the world with a 52% to 48% decision in favor of withdrawing from the EU. Following the vote, stocks were down sharply in the United States before quickly staging a recovery in the final days of the month. Which strategies had the biggest influence on the portfolio’s performance? The portfolio ended what was a volatile semiannual reporting period roughly flat, with strong directional performance balancing some non-directional weakness. In particular, long directional interest-rate risk benefited the portfolio, while a number of non-directional strategies detracted. As a whole, our directional (or beta ) strategies — which seek to capitalize on broad global market trends — added value, led by favorable interest-rate positioning. Long directional equity positions were slightly additive, while directional credit and inflation risk positions had a muted impact on performance. Non-directional (or alpha ) strategies, where we seek to add value regardless of global market trends, generated mixed returns over the six-month period, but ended as a detractor. Equity-selection alpha strategies produced some strong performers as well as a few detractors. We saw positive contributions to performance from our fundamental forensic accounting strategy that identifies companies that use aggressive accounting practices, as well as our quantitatively driven sector-selection strategy. That said, equity-selection alpha strategies also produced some notable detractors. A quantitatively driven U.S. equity-selection strategy and a concentrated international alpha strategy, which identifies long/short opportunities across five developed stock markets, both finished negative. In other non-directional strategies, fixed-income security selection detracted, with a structured credit strategy that primarily focuses on the securitized mortgage market underperforming. Active currency strategies were also a net detractor, and helped contribute to overall non-directional weakness to start the year. What is your outlook? A fair amount of anxiety permeates the markets today, with concerns about future Fed action, eurozone growth, terrorism attacks, and the U.S. presidential campaign weighing on investor sentiment. The market dislikes uncertainty and clearly wants resolution to some of these concerns. That said, as we enter the second half of the year, with the U.S. presidential election looming, we expect lower asset class returns and heightened volatility. Moreover, we believe the global macroeconomic headwinds that we have faced in the recent past are likely to remain with us through the balance of the year. Global economic growth has remained slow, with economic regions outside the United States continuing to rely on accommodative monetary policy for support. For those reasons, we believe the investment environment going forward is likely to remain volatile, and it is our expectation that this volatility will continue to offer investment opportunities. As we look at the equity space, we believe there is some reason for optimism given the Fed’s measured stance on monetary policy. However, we recognize that the rally in equities is now in its seventh year, which, in our view, could put valuation pressure on that asset class. As those and other factors play out, we expect to take advantage of tactical opportunities by selectively adding to holdings on market pullbacks, for example, and taking profits on rallies. We believe the U.K.’s referendum was one of several global macro events that have the potential to inject significant uncertainty into markets. As a result, we are constructive but somewhat cautious in positioning the portfolio across equity, interest rate, credit, and commodity markets. Increasing defaults and deteriorating fundamentals keep us cautious about credit risk. Low unemployment and hints of inflation provide the Fed with the data needed to raise rates, although demand from overseas and the global rate environment balance our outlook for rate-sensitive fixed income. Higher oil prices have brought production back to energy markets, and this supply response weighs on the prospects for continued commodity strength in the short term. Overall, the environment is one in which directional positions do not seem particularly attractive. We expect that non-directional strategies will continue to make up a significant portion of portfolio risk, though overall risk remains low. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not 2 Putnam VT Absolute Return 500 Fund subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default, and changes in government intervention. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. Commodities have market, political, regulatory, and natural conditions risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Your fund’s managers Portfolio Manager James A. Fetch is a Co-Head of Global Asset Allocation at Putnam. He has been in the investment industry since he joined Putnam in 1994. In addition to James, your fund’s portfolio managers are Robert J. Kea, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Absolute Return 500 Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/16 to 6/30/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/15* 0.92% 1.17% Total annual operating expenses for the fiscal year ended 12/31/15 1.36% 1.61% Annualized expense ratio for the six-month period ended 6/30/16 0.90% 1.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.02%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/17. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/16 for the 6 months ended 6/30/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.47 $5.71 $4.52 $5.77 Ending value (after expenses) $998.30 $997.00 $1,020.39 $1,019.14 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. † Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Absolute Return 500 Fund The fund’s portfolio 6/30/16 (Unaudited) COMMON STOCKS (24.8%)* Shares Value Basic materials (1.1%) Bemis Co., Inc. 223 $11,482 Braskem SA Class A (Preference) (Brazil) 6,300 37,341 China Lesso Group Holdings, Ltd. (China) 36,000 19,180 China Railway Construction Corp., Ltd. (China) 37,000 46,631 Graphic Packaging Holding Co. 1,148 14,396 Hyosung Corp. (South Korea) 402 43,897 IRPC PCL (Thailand) 131,000 17,745 Lee & Man Paper Manufacturing, Ltd. (China) 8,000 5,948 PTT Global Chemical PCL (Thailand) 28,500 48,054 Sappi, Ltd. (South Africa) † 2,396 11,176 Sherwin-Williams Co. (The) 71 20,851 Siam Cement PCL (The) (Thailand) 1,050 14,300 Sinopec Shanghai Petrochemical Co., Ltd. (China) † 78,000 35,755 Sonoco Products Co. 195 9,684 Capital goods (1.7%) Allison Transmission Holdings, Inc. 915 25,830 AptarGroup, Inc. 96 7,596 Avery Dennison Corp. 443 33,114 Boeing Co. (The) 388 50,390 BWX Technologies, Inc. 259 9,264 China Communications Construction Co., Ltd. (China) 15,000 16,276 China Railway Group, Ltd. (China) † 61,000 45,925 Crown Holdings, Inc. † 237 12,009 General Dynamics Corp. 579 80,620 Honeywell International, Inc. 31 3,606 Lockheed Martin Corp. 28 6,949 Northrop Grumman Corp. 402 89,357 Raytheon Co. 622 84,561 Waste Management, Inc. 1,019 67,529 Communication services (1.9%) AT&T, Inc. 1,052 45,457 China Mobile, Ltd. (China) 1,000 11,550 DISH Network Corp. Class A † 4,808 251,939 Juniper Networks, Inc. 2,162 48,623 MTN Group, Ltd. (South Africa) 3,307 32,340 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 200,300 60,775 Telkom SA SOC, Ltd. (South Africa) 7,217 32,615 Verizon Communications, Inc. 2,025 113,076 Consumer cyclicals (3.1%) Alfa SAB de CV (Mexico) 7,341 12,620 Automatic Data Processing, Inc. 960 88,195 AutoZone, Inc. † 92 73,033 China Dongxiang Group Co., Ltd. (China) 45,000 7,964 Clorox Co. (The) 53 7,335 Copart, Inc. † 222 10,880 Dolby Laboratories, Inc. Class A 120 5,742 Dollar General Corp. 1,010 94,940 Ecolab, Inc. 105 12,453 Gartner, Inc. † 158 15,391 Hankook Tire Co., Ltd. (South Korea) 115 5,118 Home Depot, Inc. (The) 91 11,620 Hyatt Hotels Corp. Class A † 178 8,747 Imperial Holdings, Ltd. (South Africa) 475 4,878 COMMON STOCKS (24.8%)* cont. Shares Value Consumer cyclicals cont. John Wiley & Sons, Inc. Class A 101 $5,270 Kia Motors Corp. (South Korea) 1,208 45,497 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 19,638 46,392 Liberty Braves Group Class A † 36 541 Liberty Media Group Class A † 92 1,761 Liberty SiriusXM Group Class A † 368 11,540 MSG Networks, Inc. Class A † 263 4,034 News Corp. Class B 291 3,396 NIKE, Inc. Class B 1,476 81,475 O’Reilly Automotive, Inc. † 169 45,816 Omnicom Group, Inc. 37 3,015 Scotts Miracle-Gro Co. (The) Class A 101 7,061 ServiceMaster Global Holdings, Inc. † 443 17,631 Sirius XM Holdings, Inc. † 10,854 42,873 Smiles SA (Brazil) 3,900 58,264 Target Corp. 1,099 76,732 Thomson Reuters Corp. (Canada) 436 17,623 Top Glove Corp. Bhd (Malaysia) 11,000 12,569 Truworths International, Ltd. (South Africa) 5,256 30,673 Twenty-First Century Fox, Inc. 1,755 47,824 Vantiv, Inc. Class A † 801 45,337 Visteon Corp. 227 14,939 Wal-Mart Stores, Inc. 58 4,235 World Fuel Services Corp. 159 7,551 Consumer staples (2.8%) Altria Group, Inc. 1,623 111,922 Arca Continental SAB de CV (Mexico) 4,388 31,492 Colgate-Palmolive Co. 910 66,609 Constellation Brands, Inc. Class A 502 83,031 Gruma SAB de CV Class B (Mexico) 3,204 46,091 Grupo Lala SAB de CV (Mexico) 12,846 28,323 Hormel Foods Corp. 759 27,779 JBS SA (Brazil) 13,799 42,957 Kroger Co. (The) 1,954 71,888 KT&G Corp. (South Korea) 568 67,327 LG Household & Health Care, Ltd. (South Korea) 59 57,228 Match Group, Inc. † 395 5,955 McDonald’s Corp. 799 96,152 PepsiCo, Inc. 717 75,959 Sao Martinho SA (Brazil) 698 11,599 Sysco Corp. 1,083 54,951 Energy (1.3%) Bangchak Petroleum PCL (The) (Thailand) 30,300 27,592 California Resources Corp. 6 73 Exxon Mobil Corp. 1,777 166,576 Formosa Petrochemical Corp. (Taiwan) 16,000 43,626 Frank’s International NV (Netherlands) 208 3,039 Occidental Petroleum Corp. 638 48,207 Schlumberger, Ltd. 863 68,246 SK Innovation Co., Ltd. (South Korea) 111 13,668 Thai Oil PCL (Thailand) 19,800 33,808 Financials (4.9%) Agricultural Bank of China, Ltd. (China) 134,000 49,276 Allied World Assurance Co. Holdings AG 452 15,883 American Capital Agency Corp. R 2,441 48,381 Putnam VT Absolute Return 500 Fund 5 COMMON STOCKS (24.8%)* cont. Shares Value Financials cont. American Financial Group, Inc. 162 $11,977 Annaly Capital Management, Inc. R 985 10,904 Aspen Insurance Holdings, Ltd. 194 8,998 Assurant, Inc. 79 6,818 AvalonBay Communities, Inc. R 311 56,101 Banco Bradesco SA ADR (Brazil) 4,577 35,746 Bank Negara Indonesia Persero Tbk PT (Indonesia) 81,900 32,380 Bank of Communications Co., Ltd. (China) 70,000 44,656 Bank Rakyat Indonesia Persero Tbk PT (Indonesia) 64,700 53,139 Broadridge Financial Solutions, Inc. 259 16,887 Capital One Financial Corp. 1,182 75,069 Care Capital Properties, Inc. R 232 6,081 Chimera Investment Corp. R 969 15,213 China Cinda Asset Management Co., Ltd. (China) 107,000 36,130 China Construction Bank Corp. (China) 69,000 45,854 China Galaxy Securities Co., Ltd. (China) 32,500 29,363 Chongqing Rural Commercial Bank Co., Ltd. (China) 73,000 37,065 CoreLogic, Inc. † 213 8,196 Discover Financial Services 143 7,663 Dubai Islamic Bank PJSC (United Arab Emirates) † 2,225 3,100 Endurance Specialty Holdings, Ltd. 131 8,798 Equity Commonwealth † R 266 7,749 Everest Re Group, Ltd. 85 15,527 Four Corners Property Trust, Inc. R 350 7,207 Guangzhou R&F Properties Co., Ltd. (China) 33,600 42,619 Hanover Insurance Group, Inc. (The) 33 2,792 Highwealth Construction Corp. (Taiwan) 14,000 23,186 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 1,047 26,589 Industrial & Commercial Bank of China, Ltd. (China) 58,000 32,220 Industrial Bank of Korea (South Korea) 2,349 22,901 Liberty Holdings, Ltd. (South Africa) 3,867 31,819 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 8,174 10,721 MFA Financial, Inc. R 1,275 9,269 Moscow Exchange MICEX-RTS OAO (Russia) † 31,999 56,366 MRV Engenharia e Participacoes SA (Brazil) 1,000 3,365 People’s Insurance Co. Group of China, Ltd. (China) 115,000 44,547 PNC Financial Services Group, Inc. (The) 760 61,856 Popular, Inc. (Puerto Rico) 309 9,054 ProAssurance Corp. 129 6,908 Public Storage R 88 22,492 Reinsurance Group of America, Inc. 104 10,087 RenaissanceRe Holdings, Ltd. 128 15,032 Sberbank of Russia PJSC ADR (Russia) 9,074 79,297 Shinhan Financial Group Co., Ltd. (South Korea) 442 14,593 SLM Corp. † 1,968 12,162 Starwood Property Trust, Inc. R 1,071 22,191 Synchrony Financial † 2,583 65,298 TCF Financial Corp. 526 6,654 Two Harbors Investment Corp. R 1,279 10,948 U.S. Bancorp 738 29,764 Validus Holdings, Ltd. 276 13,411 Voya Financial, Inc. 844 20,897 Wells Fargo & Co. 2,422 114,633 XL Group PLC 1,386 46,168 COMMON STOCKS (24.8%)* cont. Shares Value Health care (2.4%) AmerisourceBergen Corp. 762 $60,442 Bio-Rad Laboratories, Inc. Class A † 56 8,009 Cardinal Health, Inc. 726 56,635 Charles River Laboratories International, Inc. † 83 6,843 DaVita HealthCare Partners, Inc. † 498 38,505 Johnson & Johnson 1,326 160,844 McKesson Corp. 417 77,833 MEDNAX, Inc. † 184 13,327 Merck & Co., Inc. 728 41,940 PerkinElmer, Inc. 314 16,460 Pfizer, Inc. 3,402 119,784 Richter Gedeon Nyrt (Hungary) 2,381 47,296 Thermo Fisher Scientific, Inc. 592 87,474 Waters Corp. † 152 21,379 Technology (4.0%) Accenture PLC Class A 688 77,944 Amdocs, Ltd. 352 20,317 Apple, Inc. 675 64,530 Brocade Communications Systems, Inc. 1,474 13,531 Cisco Systems, Inc. 4,043 115,994 Computer Sciences Corp. 288 14,299 CSRA, Inc. 329 7,708 DST Systems, Inc. 308 35,860 eBay, Inc. † 2,901 67,912 Everlight Electronics Co., Ltd. (Taiwan) 13,000 21,222 Fidelity National Information Services, Inc. 296 21,809 Fiserv, Inc. † 474 51,538 Foxconn Technology Co., Ltd. (Taiwan) 15,000 35,355 Genpact, Ltd. † 338 9,072 Gentex Corp. 210 3,245 Hon Hai Precision Industry Co., Ltd. (Taiwan) 31,000 79,766 Ingram Micro, Inc. Class A 394 13,703 Inventec Corp. (Taiwan) 29,000 20,732 Leidos Holdings, Inc. 196 9,383 Maxim Integrated Products, Inc. 2,031 72,486 Microsoft Corp. 620 31,725 NetEase, Inc. ADR (China) 372 71,878 Paychex, Inc. 1,233 73,364 Samsung Electronics Co., Ltd. (South Korea) 149 185,484 Synopsys, Inc. † 342 18,495 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 2,068 54,244 Tencent Holdings, Ltd. (China) 2,600 59,232 Xilinx, Inc. 336 15,500 Transportation (0.5%) China Southern Airlines Co., Ltd. (China) 60,000 34,077 Controladora Vuela Cia de Aviacion SAB de CV Class A (Mexico) † 3,338 6,270 MISC Bhd (Malaysia) 14,900 27,598 OHL Mexico SAB de CV (Mexico) † 7,494 9,182 Southwest Airlines Co. 64 2,509 United Parcel Service, Inc. Class B 883 95,117 Utilities and power (1.1%) AK Transneft OAO (Preference) (Russia) † 10 26,066 American Electric Power Co., Inc. 523 36,657 American Water Works Co., Inc. 217 18,339 6 Putnam VT Absolute Return 500 Fund COMMON STOCKS (24.8%)* cont. Shares Value Utilities and power cont. Korea Electric Power Corp. (South Korea) 1,246 $65,755 PG&E Corp. 814 52,031 Southern Co. (The) 1,603 85,969 Tenaga Nasional Bhd (Malaysia) 16,000 55,972 Total common stocks (cost $7,129,356) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.2%)* Principal amount Value U.S. Government Agency Mortgage Obligations (13.2%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, July 1, 2046 $2,000,000 $2,109,844 3s, TBA, July 1, 2046 2,000,000 2,075,156 Total U.S. government and agency mortgage obligations (cost $4,137,735) MORTGAGE-BACKED SECURITIES (7.3%)* Principal amount Value Agency collateralized mortgage obligations (4.0%) Federal Home Loan Mortgage Corporation Ser. 4322, Class ID, IO, 4 1/2s, 2043 $144,560 $17,496 Ser. 4568, Class MI, IO, 4s, 2046 132,512 16,233 Ser. 4193, Class PI, IO, 4s, 2043 63,661 9,165 Ser. 4121, Class AI, IO, 3 1/2s, 2042 218,460 37,788 Ser. 4097, Class PI, IO, 3 1/2s, 2040 136,987 11,565 Ser. 4134, Class PI, IO, 3s, 2042 237,040 25,593 Ser. 4206, Class IP, IO, 3s, 2041 107,361 11,321 Federal National Mortgage Association IFB Ser. 12-68, Class BS, IO, 5.547s, 2042 110,656 19,520 IFB Ser. 13-101, Class SE, IO, 5.447s, 2043 93,332 23,803 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 164,279 28,086 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 69,598 6,867 Ser. 14-76, IO, 3 1/2s, 2039 207,491 19,656 Ser. 12-151, Class PI, IO, 3s, 2043 69,238 7,270 Ser. 13-1, Class MI, IO, 3s, 2043 154,341 13,625 Ser. 13-35, Class PI, IO, 3s, 2042 303,606 23,727 Ser. 13-31, Class NI, IO, 3s, 2041 88,532 7,238 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 183,358 33,327 IFB Ser. 13-129, Class SN, IO, 5.702s, 2043 46,707 7,701 Ser. 14-182, Class KI, IO, 5s, 2044 122,530 20,095 Ser. 14-133, Class IP, IO, 5s, 2044 155,361 26,854 Ser. 14-122, Class IC, IO, 5s, 2044 65,146 12,009 Ser. 14-163, Class NI, IO, 5s, 2044 75,737 12,211 Ser. 11-116, Class IB, IO, 5s, 2040 16,565 547 Ser. 10-20, Class UI, IO, 5s, 2040 70,764 11,216 Ser. 10-9, Class UI, IO, 5s, 2040 102,269 17,098 Ser. 09-121, Class UI, IO, 5s, 2039 74,845 12,923 Ser. 13-20, Class QI, IO, 4 1/2s, 2042 106,712 18,601 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 28,939 4,480 Ser. 15-99, Class LI, IO, 4s, 2045 124,470 10,645 Ser. 15-79, Class CI, IO, 4s, 2045 109,579 15,568 Ser. 15-53, Class MI, IO, 4s, 2045 96,023 20,404 Ser. 13-24, Class PI, IO, 4s, 2042 69,908 8,571 Ser. 12-38, Class MI, IO, 4s, 2042 161,357 26,014 Ser. 14-133, Class AI, IO, 4s, 2036 174,005 15,537 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 160,475 12,331 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 193,335 25,934 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 98,716 15,093 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 68,315 4,595 MORTGAGE-BACKED SECURITIES (7.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-100, Class MI, IO, 3 1/2s, 2043 $63,314 $4,541 Ser. 12-136, Class BI, IO, 3 1/2s, 2042 135,107 22,779 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 59,386 3,698 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 53,305 3,316 Ser. 13-157, Class IA, IO, 3 1/2s, 2040 140,514 14,331 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 65,307 2,291 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 91,590 9,394 Ser. 15-124, Class NI, IO, 3 1/2s, 2039 259,118 26,879 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 98,927 9,121 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 205,722 16,466 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 165,178 20,950 Ser. 13-H08, IO, 2.923s, 2063 240,050 18,028 Ser. 15-H22, Class GI, IO, 2.569s, 2065 136,092 19,271 FRB Ser. 15-H16, Class XI, IO, 2.122s, 2065 115,490 15,175 Ser. 15-H09, Class AI, IO, 2.096s, 2065 255,997 29,542 Ser. 16-H03, Class AI, IO, 2.051s, 2066 168,888 20,454 Ser. 15-H20, Class CI, IO, 2.04s, 2065 188,876 24,679 Ser. 15-H24, Class HI, IO, 2.025s, 2065 512,417 47,347 Ser. 15-H25, Class BI, IO, 1.98s, 2065 309,052 38,477 Ser. 15-H15, Class JI, IO, 1.938s, 2065 288,690 35,162 Ser. 15-H19, Class NI, IO, 1.909s, 2065 222,343 26,592 Ser. 16-H02, Class BI, IO, 1.908s, 2065 367,905 42,466 Ser. 16-H04, Class KI, IO, 1.891s, 2066 120,280 12,442 Ser. 15-H18, Class IA, IO, 1.823s, 2065 113,684 10,880 Ser. 15-H10, Class CI, IO, 1.803s, 2065 176,671 19,006 Ser. 15-H26, Class GI, IO, 1.788s, 2065 232,637 26,567 Ser. 15-H09, Class BI, IO, 1.694s, 2065 259,188 25,012 Ser. 14-H21, Class AI, IO, 1.689s, 2064 222,486 23,851 Ser. 15-H10, Class EI, IO, 1.628s, 2065 156,142 11,633 Ser. 15-H24, Class BI, IO, 1.612s, 2065 475,994 33,224 Ser. 15-H25, Class AI, IO, 1.611s, 2065 343,765 33,105 Ser. 16-H08, Class GI, IO, 1.426s, 2066 273,953 19,971 Commercial mortgage-backed securities (1.6%) Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.562s, 2039 25,000 21,160 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s,2037 15,000 14,996 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.631s, 2048 25,000 24,713 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.52s, 2044 17,396 17,114 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 1.053s, 2041 56,223 750 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.497s, 2046 18,000 16,093 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.715s, 2046 16,000 13,882 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 6.184s, 2045 20,000 9,912 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.384s, 2051 20,000 18,480 Ser. 13-C13, Class E, 3.986s, 2046 12,000 9,377 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502s, 2039 23,000 16,227 FRB Ser. 06-C6, Class C, 5.482s, 2039 20,000 15,338 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.746s, 2038 25,000 21,590 Ser. 04-KEY2, Class D, 5.046s, 2039 23,219 23,006 Putnam VT Absolute Return 500 Fund 7 MORTGAGE-BACKED SECURITIES (7.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 $25,000 $24,628 FRB Ser. 06-4, Class XC, IO, 0.79s, 2049 723,363 2,532 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 5s, 2063 17,000 13,838 Ser. 13-C6, Class E, 3 1/2s, 2046 38,000 27,305 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.789s, 2045 11,000 10,973 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 100,000 85,190 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5s, 2044 30,000 28,413 Ser. 12-C7, Class F, 4 1/2s, 2045 100,000 84,550 Ser. 13-C12, Class E, 3 1/2s, 2048 15,000 11,391 Residential mortgage-backed securities (non-agency) (1.7%) Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.378s, 2034 28,388 27,941 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.377s, 2046 14,010 10,648 FRB Ser. 05-27, Class 1A6, 1.273s, 2035 24,720 18,045 FRB Ser. 05-59, Class 1A1, 0.778s, 2035 18,577 15,047 FRB Ser. 06-OC2, Class 2A3, 0.743s, 2036 14,203 9,942 FRB Ser. 06-OC10, Class 2A2A, 0.633s, 2036 16,071 12,696 FRB Ser. 06-OC8, Class 2A2A, 0.573s, 2036 6,645 5,316 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.203s, 2028 10,000 10,725 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.703s, 2028 60,000 66,144 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.203s, 2028 85,000 91,418 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.153s, 2028 38,000 39,096 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.003s, 2028 10,000 10,226 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.453s, 2025 68,000 68,519 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.453s, 2025 6,000 5,998 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.59s, 2047 165,000 82,500 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR12, Class A2B, 0.913s, 2044 35,212 32,075 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 2.76s, 2036 16,892 16,303 Total mortgage-backed securities (cost $2,476,978) COMMODITY LINKED NOTES (5.5%)* ††† Principal amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $300,000 $300,560 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 3-month USD LIBOR less 0.20%, 2017 (Indexed to the Citi Commodity Spread Index—Bloomberg Commodity Index SM 3 Month Forward Sub-Indices versus Bloomberg Commodity Index SM Sub-Indices multiplied by 3) 690,000 679,061 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the S&P GSCI Total Return Index multiplied by 3) (United Kingdom) 107,000 101,644 COMMODITY LINKED NOTES (5.5%)* ††† cont. Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) $80,000 $79,126 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 333,000 342,845 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 220,044 234,510 Total commodity Linked Notes (cost $1,730,044) INVESTMENT COMPANIES (5.0%)* Shares Value Consumer Discretionary Select Sector SPDR Fund 3,267 $254,989 Consumer Staples Select Sector SPDR Fund 9,878 544,772 Financial Select Sector SPDR Fund 10,917 249,235 Health Care Select Sector SPDR Fund 3,629 260,272 Utility Select Sector SPDR Fund 5,267 276,359 Total investment companies (cost $1,506,692) WARRANTS (1.2%)* † Expiration date Strike price Warrants Value Aurobindo Pharma, Ltd. 144A (India) 6/22/17 $0.00 421 $4,631 Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 0.00 3,709 58,917 Ceat, Ltd. 144A (India) 8/15/16 0.00 539 6,699 China State Construction Engineering Corp., Ltd. 144A (China) 12/10/17 0.00 53,104 42,524 Hindustan Petroleum Corp., Ltd. 144A (India) 6/4/18 0.00 2,981 44,001 Indian Oil Corp., Ltd. 144A (India) 8/25/17 0.00 6,970 45,541 Infosys, Ltd. 144A (India) 10/10/16 0.00 4,402 76,359 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 10,864 27,267 Shanghai Automotive Co. (China) 3/2/17 0.00 19,900 60,746 Wipro, Ltd. 144A (India) 10/6/17 0.00 415 3,431 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 7/24/17 0.00 3,100 9,244 Total warrants (cost $388,112) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%)* Principal amount Value Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 80 $24,456 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $100,000 112,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 200,000 224,077 Total foreign government and agency bonds and notes (cost $340,535) CORPORATE BONDS AND NOTES (0.6%)* Principal amount Value Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) $56,000 $49,630 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 85,000 76,606 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 20,000 20,100 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 39,000 37,534 Total corporate bonds and notes (cost $180,828) 8 Putnam VT Absolute Return 500 Fund ASSET-BACKED SECURITIES (0.2%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.453s, 2017 $51,000 $51,000 Total asset-backed securities (cost $51,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR- BBA/Apr-47 Apr-17/2.915 $8,100 $50 (3.315)/3 month USD-LIBOR- BBA/Apr-47 Apr-17/3.315 8,100 13 Goldman Sachs International 1.3275/3 month USD-LIBOR- BBA/Jul-26 Jul-16/1.3275 471,000 1,808 2.089/6 month AUD-BBR-BBSW/Jul-26 Jul-16/2.089 AUD 268,000 620 Total purchased swap options outstanding (cost $4,051) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.3%)* date/strike price amount Value EUR/USD (Put) Jul-16/$1.10 EUR 336,600 $1,958 SPDR S&P rust (Call) Jun-17/175.00 $3,790 21,899 SPDR S&P rust (Put) May-17/177.00 3,743 20,634 SPDR S&P rust (Put) Apr-17/180.00 3,698 20,247 SPDR S&P rust (Put) Mar-17/175.00 3,994 16,084 SPDR S&P rust (Put) Feb-17/156.00 4,164 7,269 SPDR S&P rust (Put) Jan-17/145.00 3,788 3,447 USD/CAD (Call) Jul-16/CAD 1.32 185,300 513 Total purchased options outstanding (cost $155,312) Principal amount/ SHORT-TERM INVESTMENTS (55.4%)* shares Value Federal Home Loan Banks unsec. discount notes 0.29%, July 1, 2016 $250,000 $250,000 Federal Home Loan Banks unsec. discount notes 0.34%, July 6, 2016 650,000 649,984 Federal Home Loan Banks unsec. discount notes 0.42%, October 7, 2016 591,000 590,421 Federal Home Loan Banks unsec. discount notes 0.47%, October 3, 2016 200,000 199,812 Federal Home Loan Mortgage Corporation unsec. discount notes 0.22%, July 12, 2016 650,000 649,966 Federal Home Loan Mortgage Corporation unsec. discount notes 0.28%, July 5, 2016 900,000 899,983 Federal National Mortgage Association unsec. discount notes 0.30%, August 1, 2016 1,000,000 999,785 Putnam Money Market Liquidity Fund 0.39% L Shares 5,838,768 5,838,768 Putnam Short Term Investment Fund 0.47% L Shares 6,197,854 6,197,854 SSgA Prime Money Market Fund Class N 0.39% P Shares 120,000 120,000 U.S. Treasury Bills 0.22%, August 4, 2016 Δ § $148,000 147,970 U.S. Treasury Bills 0.27%, August 11, 2016 # Δ § 1,008,000 1,007,766 Total short-term investments (cost $17,552,007) Total investments (cost $35,652,650) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates As interest rates rise, inverse floaters produce less current income The rate shown is the current interest rate at the close of reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company PJSC Public Joint Stock Company SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $31,657,772. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $9,555,184 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. Putnam VT Absolute Return 500 Fund9 FORWARD CURRENCY CONTRACTS at 6/30/16 (aggregate face value $5,154,768) (Unaudited) Counterparty Currency Contracttype Deliverydate Value Aggregateface value Unrealized appreciation/(depreciation) Bank of America N.A. Australian Dollar Buy 7/21/16 $81,914 $78,655 $3,259 British Pound Sell 9/21/16 41,566 42,704 1,138 Canadian Dollar Sell 7/21/16 11,069 11,368 299 Euro Buy 9/21/16 56,980 58,397 (1,417) Hong Kong Dollar Sell 8/18/16 50,866 50,860 (6) Japanese Yen Sell 8/18/16 7,251 7,619 368 Malaysian Ringgit Buy 8/18/16 47,066 46,881 185 New Zealand Dollar Buy 7/21/16 53,292 52,131 1,161 Swedish Krona Sell 9/21/16 44,947 47,550 2,603 Barclays Bank PLC Australian Dollar Buy 7/21/16 25,491 26,557 (1,066) British Pound Sell 9/21/16 89,793 92,364 2,571 Canadian Dollar Sell 7/21/16 23,841 24,811 970 Euro Buy 9/21/16 336,761 339,354 (2,593) Japanese Yen Sell 8/18/16 49,739 50,763 1,024 New Zealand Dollar Sell 7/21/16 20,689 19,824 (865) Norwegian Krone Buy 9/21/16 46,595 46,719 (124) Swedish Krona Sell 9/21/16 94,733 94,195 (538) Citibank, N.A. Australian Dollar Buy 7/21/16 96,822 96,641 181 Canadian Dollar Sell 7/21/16 83,600 82,097 (1,503) Euro Sell 9/21/16 92,927 94,300 1,373 New Zealand Dollar Buy 7/21/16 181,707 174,520 7,187 South African Rand Buy 7/21/16 46,346 45,462 884 Credit Suisse International Australian Dollar Sell 7/21/16 14,535 13,212 (1,323) British Pound Sell 9/21/16 47,294 48,036 742 Canadian Dollar Sell 7/21/16 66,725 65,760 (965) Hong Kong Dollar Sell 8/18/16 36,834 36,831 (3) Japanese Yen Sell 8/18/16 49,885 46,938 (2,947) New Zealand Dollar Buy 7/21/16 106,656 103,996 2,660 Norwegian Krone Sell 9/21/16 144,994 145,505 511 Swedish Krona Sell 9/21/16 71,619 73,124 1,505 Deutsche Bank AG Australian Dollar Sell 7/21/16 23,851 23,220 (631) Euro Buy 9/21/16 891 644 247 Japanese Yen Sell 8/18/16 5,216 2,758 (2,458) Goldman Sachs International Australian Dollar Buy 7/21/16 78,262 79,685 (1,423) British Pound Sell 9/21/16 89,926 93,746 3,820 Canadian Dollar Buy 7/21/16 51,476 48,786 2,690 Euro Buy 9/21/16 92,481 93,389 (908) Indonesian Rupiah Buy 8/18/16 47,071 46,368 703 Japanese Yen Sell 8/18/16 116,623 117,014 391 New Zealand Dollar Buy 7/21/16 35,100 31,489 3,611 South Korean Won Buy 8/18/16 156 904 (748) Swedish Krona Sell 9/21/16 107,814 108,149 335 HSBC Bank USA, National Association Australian Dollar Buy 7/21/16 48,075 46,946 1,129 British Pound Sell 9/21/16 47,294 48,037 743 Euro Sell 9/21/16 23,148 23,397 249 10 Putnam VT Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/16 (aggregate face value $5,154,768) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Hong Kong Dollar Sell 8/18/16 $50,814 $50,814 $— Polish Zloty Sell 9/21/16 2,100 2,462 362 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/21/16 42,560 45,509 (2,949) British Pound Sell 9/21/16 137,220 141,774 4,554 Canadian Dollar Buy 7/21/16 74,544 74,640 (96) Euro Buy 9/21/16 92,815 94,261 (1,446) Hong Kong Dollar Sell 8/18/16 50,956 50,951 (5) Indonesian Rupiah Buy 11/16/16 46,398 46,653 (255) Japanese Yen Sell 8/18/16 36,133 35,879 (254) New Zealand Dollar Buy 7/21/16 92,030 86,819 5,211 Norwegian Krone Buy 9/21/16 80,371 81,703 (1,332) Russian Ruble Buy 9/21/16 46,576 45,453 1,123 Swedish Krona Sell 9/21/16 301,028 307,582 6,554 Royal Bank of Scotland PLC (The) Australian Dollar Sell 7/21/16 15,354 10,904 (4,450) British Pound Sell 9/21/16 47,294 47,383 89 Canadian Dollar Sell 7/21/16 68,660 69,201 541 Euro Sell 9/21/16 47,298 48,711 1,413 Japanese Yen Sell 8/18/16 47,112 47,422 310 New Zealand Dollar Buy 7/21/16 61,567 61,371 196 Norwegian Krone Sell 9/21/16 120,932 120,402 (530) State Street Bank and Trust Co. Australian Dollar Buy 7/21/16 47,479 49,544 (2,065) Australian Dollar Sell 7/21/16 47,628 46,654 (974) Brazilian Real Sell 10/3/16 24,418 22,718 (1,700) British Pound Buy 9/21/16 31,307 35,667 (4,360) Canadian Dollar Buy 7/21/16 119,982 120,402 (420) Japanese Yen Buy 8/18/16 25,276 24,548 728 Singapore Dollar Sell 8/18/16 47,861 47,518 (343) UBS AG Australian Dollar Buy 7/21/16 17,143 14,750 2,393 British Pound Buy 9/21/16 15,854 17,163 (1,309) Canadian Dollar Sell 7/21/16 225,179 222,563 (2,616) Euro Sell 9/21/16 3,783 4,562 779 Japanese Yen Buy 8/18/16 48,333 47,858 475 Japanese Yen Sell 8/18/16 49,367 47,591 (1,776) New Zealand Dollar Buy 7/21/16 52,935 50,659 2,276 WestPac Banking Corp. Canadian Dollar Buy 7/21/16 51,708 50,971 737 Total FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/16 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) FTSE 100 Index (Long) 1 $85,500 Sep-16 $5,403 S&P 500 Index E-Mini (Short) 4 418,050 Sep-16 (258) S&P Mid Cap 400 Index E-Mini (Long) 8 1,194,400 Sep-16 (18,166) Tokyo Price Index (Short) 1 120,612 Sep-16 9,688 U.S. Treasury Bond 30 yr (Long) 2 344,688 Sep-16 18,746 FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/16 Number of Expiration appreciation/ (Unaudited) cont. contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Short) 1 $186,375 Sep-16 $(11,627) U.S. Treasury Note 5 yr (Short) 7 855,148 Sep-16 (15,669) U.S. Treasury Note 10 yr (Long) 10 1,329,844 Sep-16 35,918 U.S. Treasury Note 10 yr (Short) 6 797,906 Sep-16 (12,012) Total Putnam VT Absolute Return 500 Fund 11 WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/16 (premiums $42,759) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 $8,100 $140 Goldman Sachs International (0.7325)/3 month USD-LIBOR-BBA/ Jul-18 Jul-16/0.7325 2,210,000 1,702 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 21,390 Total WRITTEN OPTIONS OUTSTANDING at 6/30/16 Expiration Contract (premiums $7,801) (Unaudited) date/strike price amount Value SPDR S&P rust (Call) Jul-16/$216.00 $7,037 $2,640 SPDR S&P rust (Call) Jul-16/213.50 3,491 2,278 SPDR S&P rust (Call) Jul-16/214.00 3,488 1,023 SPDR S&P rust (Call) Jul-16/215.50 3,489 120 SPDR S&P rust (Call) Jul-16/215.50 3,488 34 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $13,300 $(326) $562 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 13,300 (338) 465 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 57,100 (401) 161 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 $28,600 $(189) $92 (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 13,300 (354) (349) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 13,300 (372) (368) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 58,300 386 385 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 58,300 373 371 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 57,100 175 (161) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 114,200 365 (307) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 58,300 336 (529) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 58,300 332 (637) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/16 (proceeds receivable Principal Settlement $1,030,703) (Unaudited) amount date Value Federal National Mortgage Association, 3s, July1,2046 $1,000,000 6/26/16 $1,037,578 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,770,200 E $5,941 9/21/18 1.12% 3 month $(13,539) USD-LIBOR-BBA 1,037,000 E 6,648 9/21/21 1.40% 3 month (12,529) USD-LIBOR-BBA 7,415,400 E (81,028) 9/21/26 3 month USD-LIBOR-BBA 1.75% 160,121 529,800 E 5,778 9/21/26 1.75% 3 month (11,451) USD-LIBOR-BBA 360,500 E (8,524) 9/21/46 3 month USD-LIBOR-BBA 2.17% 18,823 99,000 — 6/6/18 3 month USD-LIBOR-BBA 1.0355% 592 126,000 (2) 6/6/26 1.68% 3 month (3,742) USD-LIBOR-BBA 5,389,000 E (21,232) 9/21/18 3 month USD-LIBOR-BBA 1.05% 9,168 861,000 E (6,812) 9/21/21 3 month USD-LIBOR-BBA 1.30% 4,874 531,000 E (81) 9/21/26 1.65% 3 month (12,267) USD-LIBOR-BBA 95,000 (1) 6/15/26 1.4895% 3 month (1,061) 12Putnam VT Absolute Return 500 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $94,000 $(1) 6/21/26 3 month USD-LIBOR-BBA 1.4835% $974 788,000 (3) 6/21/18 3 month USD-LIBOR-BBA 0.841% 1,665 437,000 (6) 6/22/26 1.5425% 3 month (7,000) USD-LIBOR-BBA 100,000 — 6/29/18 3 month USD-LIBOR-BBA 0.711% (48) 100,000 — 6/29/18 3 month USD-LIBOR-BBA 0.7115% (47) 100,000 — 6/29/18 3 month USD-LIBOR-BBA 0.716% (38) 156,000 (2) 6/30/26 1.3345% 3 month 647 USD-LIBOR-BBA AUD 386,000 E 2,871 9/28/26 2.35% 6 month AUD-BBR- (909) BBSW AUD 1,124,000 E 133 9/28/18 3 month AUD-BBR-BBSW 1.75% 404 AUD 396,000 E 196 9/28/21 2.05% 6 month AUD-BBR- (519) BBSW CAD 1,440,000 E (901) 9/21/18 3 month CAD-BA-CDOR 0.90% (74) CAD 533,000 E 3,322 9/21/26 1.50% 3 month CAD-BA- (3,183) CDOR CAD 219,000 E 674 9/21/21 1.05% 3 month CAD-BA- (291) CDOR CHF 103,000 E 2,022 9/21/26 6 month CHF-LIBOR-BBA 0.15% (422) CHF 299,000 E 878 9/21/18 6 month CHF-LIBOR-BBA 0.70% (323) CHF 713,000 E 5,503 9/21/21 6 month CHF-LIBOR-BBA 0.55% (2,122) EUR 1,245,000 E 5,379 9/21/21 0.05% 6 month (3,582) EUR-EURIBOR- REUTERS EUR 245,000 E (1,523) 9/21/26 6 month EUR-EURIBOR-Telerate 0.55% 2,718 GBP 379,000 E 139 9/21/18 6 month GBP-LIBOR-BBA 0.75% 2,912 GBP 335,000 E 8,751 9/21/21 1.00% 6 month (84) GBP-LIBOR-BBA GBP 3,000 E (142) 9/21/26 6 month GBP-LIBOR-BBA 1.35% (4) NOK 882,000 E (1,193) 9/21/26 6 month NOK-NIBOR-NIBR 1.50% 268 NOK 33,000 E — 9/21/18 0.80% 6 month NOK-NIBOR- 3 NIBR NOK 39,000 E 26 9/21/21 1.10% 6 month NOK-NIBOR- (7) NIBR NZD 297,000 889 6/15/26 3.10% 3 month (7,373) NZD-BBR-FRA NZD 443,000 99 6/15/18 3 month NZD-BBR-FRA 2.40% 1,157 NZD 1,373,000 (1,108) 6/15/21 2.70% 3 month (18,364) NZD-BBR-FRA NZD 90,000 (382) 6/15/21 3 month NZD-BBR-FRA 2.7003% 750 NZD 439,000 677 6/15/18 2.4001% 3 month (372) NZD-BBR-FRA NZD 200,000 E (719) 9/21/21 3 month NZD-BBR-FRA 2.50% 339 NZD 22,000 E (371) 9/21/26 3 month NZD-BBR-FRA 2.90% (69) SEK 1,492,000 E (1,335) 9/21/26 3 month SEK-STIBOR-SIDE 1.10% 4,018 SEK 861,000 E 620 9/21/21 0.30% 3 month SEK-STIBOR- (638) SIDE Total E Extended effective date. Putnam VT Absolute Return 500 Fund 13 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $12,087 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $(147) 30 year Fannie Mae pools 12,087 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (147) 30 year Fannie Mae pools baskets 47,079 — 4/18/17 (3 month USD-LIBOR-BBA plus A basket (MLTRFCF8) of (45,601) 0.10%) common stocks units 1,168 — 4/18/17 3 month USD-LIBOR-BBA minus Russell 1000 Total Return (94,931) 0.07% Index Barclays Bank PLC $5,578 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (68) 30 year Fannie Mae pools 11,666 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (8) 30 year Fannie Mae pools 26,819 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 333 30 year Fannie Mae pools Citibank, N.A. 7,748 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (94) 30 year Fannie Mae pools baskets 12,681 — 11/10/16 3 month USD-LIBOR-BBA minus A basket ( CGPUTS48) of 8,080 0.55% common stocks baskets 25 — 12/16/16 (3 month USD-LIBOR-BBA plus A basket (CGPUTQL2) of 86,756 0.42%) common stocks units 834 — 10/17/16 3 month USD-LIBOR-BBA minus MSCI Emerging Markets TR 975 0.30% Net USD units 550 — 11/23/16 3 month USD-LIBOR-BBA plus Russell 1000 Total Return (88,909) 0.02% Index units 1,562 — 3/17/17 3 month USD-LIBOR-BBA minus MSCI Emerging Markets TR (11,107) 0.14% Net USD Credit Suisse International $332,635 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 1,170 30 year Ginnie Mae II pools 64,610 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (802) 30 year Fannie Mae pools 5,486 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (68) 30 year Fannie Mae pools 88,412 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,157) 30 year Fannie Mae pools 41,023 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (537) 30 year Fannie Mae pools 40,507 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% (579) 30 year Fannie Mae pools 47,417 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 576 30 year Fannie Mae pools Deutsche Bank AG units 9,291 — 8/8/16 (3 month USD-LIBOR-BBA plus DB Custom PT Long 12 (55,045) 0.31%) PR Index units 9,295 — 8/8/16 3 month USD-LIBOR-BBA minus DB Custom PT Short 12 44,281 0.45% PR Index Goldman Sachs International $41,023 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (537) 30 year Fannie Mae pools 43,277 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 537 30 year Fannie Mae pools baskets 40,469 — 12/15/20 (1 month USD-LIBOR-BBA plus A basket (GSCBPUR1) of 164,054 0.44%) common stocks 14 Putnam VT Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. units 8,792 $— 12/15/20 (0.45%) Goldman Sachs Volatility $(22,935) Carry US Scaled 3x Excess Return Strategy units 301 — 12/12/16 1 month USD-LIBOR-BBA minus MSCI Emerging Markets TR (3,926) 0.17% Net USD units 7,835 — 12/15/20 (0.45%) Goldman Sachs Volatility (12,435) Carry US Series 30 Excess Return Strategy JPMorgan Chase Bank N.A. $9,917 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (121) 30 year Fannie Mae pools baskets 39,640 — 4/25/16 3 month USD-LIBOR-BBA minus A basket (JPCMPTSH) of (169,005) 0.44% common stocks UBS AG units 5,659 — 8/19/16 1 month USD-LIBOR-BBA minus MSCI Emerging Markets TR (40,462) 0.25% Net USD Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $68 $1,000 5/11/63 300 bp $(5) CMBX NA BBB– Index BBB–/P 121 2,000 5/11/63 300 bp (26) CMBX NA BBB– Index BBB–/P 228 4,000 5/11/63 300 bp (66) CMBX NA BBB– Index BBB–/P 247 4,000 5/11/63 300 bp (47) Barclays Bank PLC CMBX NA BBB– Index BBB–/P 887 8,000 5/11/63 300 bp 299 CMBX NA BBB– Index BBB–/P 141 25,000 1/17/47 300 bp (2,387) Credit Suisse International CMBX NA BB Index — (1,889) 107,000 5/11/63 (500 bp) 12,713 CMBX NA BBB– Index BBB–/P 6,346 185,000 1/17/47 300 bp (12,358) CMBX NA BBB– Index BBB–/P 15,235 428,000 1/17/47 300 bp (28,038) CMBX NA BBB– Index BBB–/P 49,604 664,000 1/17/47 300 bp (17,526) Goldman Sachs International CMBX NA BBB– Index BBB–/P 10 4,000 5/11/63 300 bp (284) CMBX NA BBB– Index BBB–/P (23) 5,000 5/11/63 300 bp (390) CMBX NA BBB– Index BBB–/P 4 1,000 1/17/47 300 bp (97) CMBX NA BBB– Index BBB–/P 3 3,000 1/17/47 300 bp (300) CMBX NA BBB– Index BBB–/P 55 7,000 1/17/47 300 bp (653) CMBX NA BBB– Index BBB–/P 29 8,000 1/17/47 300 bp (780) CMBX NA BBB– Index BBB–/P 29 8,000 1/17/47 300 bp (780) CMBX NA BBB– Index BBB–/P 68 16,000 1/17/47 300 bp (1,549) CMBX NA BBB– Index BBB–/P 57 16,000 1/17/47 300 bp (1,561) CMBX NA BBB– Index BBB–/P 57 16,000 1/17/47 300 bp (1,561) CMBX NA BBB– Index BBB–/P 209 21,000 1/17/47 300 bp (1,914) CMBX NA BBB– Index BBB–/P 449 53,000 1/17/47 300 bp (4,909) CMBX NA BBB– Index BBB–/P 1,699 63,000 1/17/47 300 bp (4,670) CMBX NA BB Index — (248) 29,000 5/11/63 (500 bp) 3,709 CMBX NA BB Index — (58) 6,000 5/11/63 (500 bp) 761 CMBX NA BB Index — 51 5,000 5/11/63 (500 bp) 734 CMBX NA BB Index — (53) 5,000 5/11/63 (500 bp) 629 CMBX NA BB Index — 67 4,000 5/11/63 (500 bp) 613 Putnam VT Absolute Return 500 Fund 15 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International cont. CMBX NA BB Index — $5 $4,000 5/11/63 (500 bp) $551 CMBX NA BB Index — 68 3,000 5/11/63 (500 bp) 477 CMBX NA BB Index — (10) 5,000 1/17/47 (500 bp) 963 CMBX NA BBB– Index BBB–/P 457 11,000 1/17/47 300 bp (655) CMBX NA BBB– Index BBB–/P 475 11,000 1/17/47 300 bp (637) CMBX NA BBB– Index BBB–/P 443 11,000 1/17/47 300 bp (669) CMBX NA BBB– Index BBB–/P 443 11,000 1/17/47 300 bp (669) CMBX NA BBB– Index BBB–/P 232 11,000 1/17/47 300 bp (880) CMBX NA BBB– Index BBB–/P 92 12,000 1/17/47 300 bp (1,121) CMBX NA BBB– Index BBB–/P 485 16,000 1/17/47 300 bp (1,133) CMBX NA BBB– Index BBB–/P 702 17,000 1/17/47 300 bp (1,016) CMBX NA BBB– Index BBB–/P 3,190 23,000 1/17/47 300 bp 865 CMBX NA BBB– Index BBB–/P 354 46,000 1/17/47 300 bp (4,296) JPMorgan Securities LLC CMBX NA BBB– Index — (118) 22,000 5/11/63 (300 bp) 1,499 CMBX NA BBB– Index — (155) 6,000 5/11/63 (300 bp) 286 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 26 Index B+/P $63,806 $2,614,000 6/20/21 (500 bp) $(24,131) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 16 Putnam VT Absolute Return 500 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $159,553 $176,887 $—­ Capital goods 470,825 62,201 —­ Communication services 459,095 137,280 —­ Consumer cyclicals 884,266 106,699 —­ Consumer staples 754,708 124,555 —­ Energy 347,541 57,294 —­ Financials 913,266 648,734 —­ Health care 709,475 47,296 —­ Technology 864,537 401,791 —­ Transportation 113,078 61,675 —­ Utilities and power 219,062 121,727 —­ Total common stocks —­ Asset-backed securities —­ 51,000 —­ Commodity linked notes —­ 1,737,746 —­ Corporate bonds and notes —­ 183,870 —­ Foreign government and agency bonds and notes 361,033 Investment companies 1,585,627 —­ —­ Mortgage-backed securities —­ 2,311,454 —­ Purchased options outstanding —­ 92,051 —­ Purchased swap options outstanding —­ 2,491 —­ U.S. government and agency mortgage obligations —­ 4,185,000 —­ Warrants —­ 379,360 —­ Short-term investments 12,156,622 5,395,687 —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $23,882 $—­ Futures contracts 12,023 —­ —­ Written options outstanding —­ (6,095) —­ Written swap options outstanding —­ (23,232) —­ Forward premium swap option contracts —­ (315) —­ TBA sale commitments —­ (1,037,578) —­ Interest rate swap contracts —­ 184,195 —­ Total return swap contracts —­ (241,859) —­ Credit default contracts —­ (234,871) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Putnam VT Absolute Return 500 Fund 17 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/15 premiums gain/(loss) (depreciation) # purchases from sales into Level 3 † out of Level 3 † 6/30/16 Asset-backed securities $133,000 $— $— $— $— $(133,000) $— $— $— Mortgage-backed securities $489,513 (27,555) (623) 9,478 — (11,912) — (458,901) — Totals $— $— $— † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. # Includes $0 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level1 and Level2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 18 Putnam VT Absolute Return 500 Fund Statement of assets and liabilities 6/30/16 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $23,616,028) $24,246,864 Affiliated issuers (identified cost $12,036,622) (Notes 1 and 5) 12,036,622 Cash 21,872 Foreign currency (cost $1,963) (Note 1) 1,962 Dividends, interest and other receivables 28,316 Receivable for shares of the fund sold 16,388 Receivable for investments sold 220,299 Receivable for sales of delayed delivery securities (Note 1) 1,031,786 Receivable from Manager (Note 2) 32,822 Receivable for variation margin (Note 1) 76,992 Unrealized appreciation on forward premium swap option contracts (Note 1) 2,036 Unrealized appreciation on forward currency contracts (Note 1) 70,280 Unrealized appreciation on OTC swap contracts (Note 1) 330,861 Premium paid on OTC swap contracts (Note 1) 2,554 Total assets Liabilities Payable for investments purchased 186,082 Payable for purchases of delayed delivery securities (Note 1) 4,142,429 Payable for shares of the fund repurchased 13,580 Payable for custodian fees (Note 2) 25,949 Payable for investor servicing fees (Note 2) 3,444 Payable for Trustee compensation and expenses (Note 2) 2,455 Payable for administrative services (Note 2) 128 Payable for distribution fees (Note 2) 6,424 Payable for variation margin (Note 1) 77,338 Unrealized depreciation on OTC swap contracts (Note 1) 639,598 Premium received on OTC swap contracts (Note 1) 82,610 Unrealized depreciation on forward currency contracts (Note 1) 46,398 Unrealized depreciation on forward premium swap option contracts (Note 1) 2,351 Written options outstanding, at value (premiums $50,560) (Notes 1 and 3) 29,327 TBA sale commitments, at value (proceeds receivable $1,030,703) (Note 1) 1,037,578 Collateral on certain derivative contracts, at value (Note 1) 120,000 Other accrued expenses 46,191 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $32,309,452 Undistributed net investment income (Note 1) 93,096 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,201,866) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 457,090 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $10,876 Number of shares outstanding 1,084 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) 10.04* Computation of net asset value Class IB Net assets $31,646,896 Number of shares outstanding 3,185,111 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.94 *Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 19 Statement of operations Six months ended 6/30/16 (Unaudited) Investment income Dividends (net of foreign tax of $5,219) $156,207 Interest (including interest income of $25,040 from investments in affiliated issuers) (Note 5) 148,122 Total investment income Expenses Compensation of Manager (Note 2) 117,603 Investor servicing fees (Note 2) 11,407 Custodian fees (Note 2) 46,485 Trustee compensation and expenses (Note 2) 1,138 Distribution fees (Note 2) 40,496 Administrative services (Note 2) 379 Auditing and tax fees 43,429 Other 9,721 Fees waived and reimbursed by Manager (Note 2) (84,290) Total expenses Expense reduction (Note 2) (348) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (577,234) Net realized loss on swap contracts (Note 1) (267,549) Net realized gain on futures contracts (Note 1) 144,329 Net realized loss on foreign currency transactions (Note 1) (113,720) Net realized loss on written options (Notes 1 and 3) (16,278) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 32,983 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 552,504 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 20 Putnam VT Absolute Return 500 Fund Statement of changes in net assets Six months ended Year ended 6/30/16* 12/31/15 Increase (decrease) in net assets Operations: Net investment income $118,309 $97,518 Net realized gain (loss) on investments and foreign currency transactions (830,452) 1,156,430 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 585,487 (1,490,844) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (781) (43) Class IB (1,224,973) (49,703) Net realized short-term gain on investments Class IA — (51) Class IB — (128,181) From net realized long-term gain on investments Class IA — (211) Class IB — (534,024) Increase Increase (decrease) from capital share transactions (Note 4) (828,106) 9,556,506 Total increase (decrease) in net assets Net assets: Beginning of period 33,838,288 25,230,891 End of period (including undistributed net investment income of $93,096 and $1,200,541, respectively) * Unaudited. Putnam VT Absolute Return 500 Fund 21 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From Net investment income From net realized gain on investments ­ Total distributions Net asset value, end of period ­ Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average neta ssets (%) b,d,e Ratio of net investment income (loss) to average net assets (% e Portfolio turnover (%) Class IA­ 6/30/16† $10.46­ .05­ (.07) (.40) —­ $10.04­ * $11­ .45 * .46 * 245 * f 12/31/15­ 10.78­ .06­ (.08) (.04) (.26) 10.46­ 21­ .90­ .58­ 520 f 12/31/14­ 10.49­ .05­ .38­ .43­ (.14) —­ 10.78­ 4.12­ 11­ .90­ .46­ 317 f 12/31/13­ 10.07­ .01­ .44­ .45­ (.03) —­ 10.49­ 4.46­ 10­ .90­ .12­ 208 g 12/31/12­ 9.63­ — h .44­ .44­ —­ —­ —­ 10.07­ 4.57­ 9,971­ .90­ .02­ 262 g 12/31/11‡ 10.00­ .01­ (.38) —­ —­ —­ 9.63­ * 9,530­ .61 * .15 * 240 * g Class IB­ 6/30/16† $10.35­ .04­ (.07) (.38) —­ $9.94­ * $31,647­ .57 * .36 * 245 * f 12/31/15­ 10.67­ .03­ (.07) (.02) (.26) 10.35­ 33,818­ 1.15­ .33­ 520 f 12/31/14­ 10.41­ .02­ .38­ .40­ (.14) —­ 10.67­ 3.86­ 25,220­ 1.15­ .22­ 317 f 12/31/13­ 10.03­ — h .41­ .41­ (.03) —­ 10.41­ 4.08­ 21,681­ 1.15­ (.04) 208 g 12/31/12­ 9.61­ (.02) .44­ .42­ —­ —­ -­ 10.03­ 4.37­ 7,886­ 1.15­ (.23) 262 g 12/31/11‡ 10.00­ .02­ (.41) —­ —­ -­ 9.61­ * 2,735­ .78 * .21 * 240 * g * Not annualized. † Unaudited. ‡ For the period May 2, 2011 to December 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 6/30/16 0.26% 12/31/15 0.44 12/31/14 0.50 12/31/13 0.45 12/31/12 1.24 12/31/11 1.36 f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 280% December 31, 2012 475 December 31, 2011 875 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 22 Putnam VT Absolute Return 500 Fund Notes to financial statements 6/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through June 30, 2016. Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Putnam VT Absolute Return 500 Fund 23 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between 24 Putnam VT Absolute Return 500 Fund two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked Putnam VT Absolute Return 500 Fund 25 to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain coun-terparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $464,356 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $540,892 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2015, the fund had a capital loss carryover of $296,629 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $296,629 $— $296,629 * *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $35,701,303, resulting in gross unrealized appreciation and depreciation of $1,214,652 and $632,469, respectively, or net unrealized appreciation of $582,183. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 70.0% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 26 Putnam VT Absolute Return 500 Fund 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.361% of the fund’s average net assets. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through April 30, 2018, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $15,659 as a result of this limit. Putnam Management has also contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $68,631 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $6 Class IB 11,401 Total $11,407 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $4 under the expense offset arrangements and by $344 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $24, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $40,496 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $45,175,428 $47,431,720 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Putnam VT Absolute Return 500 Fund 27 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amount premiums Written options outstanding at the beginning of the reporting period $1,647,450 $48,121 $24,419 $10,186 Options opened 5,035,100 25,568 116,652 48,357 Options exercised (109,700) (1,560) — — Options expired (762,650) (2,828) (92,363) (36,305) Options closed (2,958,600) (26,542) (27,715) (14,437) Written options outstanding at the end of the reporting period $2,851,600 $42,759 $20,993 $7,801 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/16 Year ended 12/31/15 Six months ended 6/30/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 2,529 $26,027 922 $9,653 482,316 $4,873,295 1,509,701 $15,871,516 Shares issued in connection with reinvestment of distributions 79 781 29 305 124,489 1,224,973 67,479 711,908 2,608 26,808 951 9,958 606,805 6,098,268 1,577,180 16,583,424 Shares repurchased (3,488) (35,574) — — (690,686) (6,917,608) (671,211) (7,036,876) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class IA 1,084 100.00% $10,876 Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $8,587,075 $3,479,829 $6,228,136 $10,510 $5,838,768 Putnam Short Term Investment Fund* 6,090,869 7,311,289 7,204,304 14,530 6,197,854 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 28 Putnam VT Absolute Return 500 Fund Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $26,000 Purchased currency options (contract amount) $240,000 Purchased swap option contracts (contract amount) $1,800,000 Written equity option contracts (contract amount) (Note 3) $18,000 Written swap option contracts (contract amount) (Note 3) $2,500,000 Futures contracts (number of contracts) 60 Forward currency contracts (contract amount) $9,600,000 Centrally cleared interest rate swap contracts (notional) $35,600,000 OTC total return swap contracts (notional) $39,300,000 OTC credit default contracts (notional) $2,500,000 Centrally cleared credit default contracts (notional) $2,500,000 Warrants (number of warrants) 99,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation $25,275 Unrealized depreciation $260,146* Foreign exchange contracts Investments, Receivables 72,751 Investments, Payables 46,398 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 788,177* Unrealized depreciation 568,875* Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 394,890* Unrealized depreciation 218,044* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(66,767) $(66,767) Foreign exchange contracts — (1,077) — 33,144 — 32,067 Equity contracts 19,112 22,177 (27,190) — (190,186) (176,087) Interest rate contracts — 3,128 16,445 — 125,735 145,308 Total Putnam VT Absolute Return 500 Fund 29 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N. A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $51,156 $— $— $— $— $— $— $— $— $— $— $— $— $51,156 OTC Total return swap contracts* # — 333 — 95,811 1,746 44,281 164,591 — 306,762 OTC Credit default contracts* # — 14,602 — 8,615 — — 2,058 — 25,275 Centrally cleared credit default contracts § — Futures contracts § — 25,836 — 25,836 Forward currency contracts # 9,013 4,565 — 9,625 5,418 247 11,550 2,483 17,442 — — 2,549 728 5,923 737 70,280 Forward premium swap option contracts # — 2,036 — 2,036 Purchased swap options** # — 63 — 2,428 — 2,491 Purchased options** # — — — 51,886 — 40,165 — 92,051 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 63,455 — 63,455 OTC Total return swap contracts* # 140,826 76 — 100,110 3,143 55,045 39,833 — 169,126 — 40,462 — 548,621 OTC Credit default contracts* # 808 3,116 — — 129,107 — 39,178 — 172,209 Centrally cleared credit default contracts § — — 12,011 — 12,011 Futures contracts § — 1,872 — 1,872 Forward currency contracts # 1,423 5,186 — 1,503 5,238 3,089 3,079 — 6,337 — — 4,980 9,862 5,701 — 46,398 Forward premium swap option contracts # — 2,351 — 2,351 Written swap options # — 140 — 1,702 — 21,390 — 23,232 Written options # 6,061 — — 34 — 6,095 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(118,976) $— $— $55,675 $(115,799) $— $(261,948) $— $— $— $— $— $— $— $— Net amount $(21,129) $(3,480) $(24,310) $— $— $(13,606) $365,340 $2,483 $(139,561) $2,058 $23,964 $(2,431) $(9,134) $(40,240) $737 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/ (depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 30 Putnam VT Absolute Return 500 Fund Putnam VT Absolute Return 500 Fund 31 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2016. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. 32 Putnam VT Absolute Return 500 Fund As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds had sufficiently low expenses that this expense limitation was not operative. However, in the case of your fund, this expense limitation was operative during its fiscal year ending in 2015. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2018. In addition, effective through at least April 30, 2018, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.90% of its average net assets. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the fifth quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fifth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. Putnam VT Absolute Return 500 Fund 33 For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on May 2, 2011, the Trustees considered information about your fund’s total return, its performance relative to its benchmark and its targeted return over the one-year and three-year periods ended December 31, 2015. The fund seeks to achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. Your fund’s class IA share cumulative total return performance at net asset value was negative and trailed the return of its benchmark over the one-year period and was positive and exceeded the return of its benchmark over the three-year period ended December 31, 2015. Over the one-year and three-year periods, your fund’s class IA share cumulative total return performance at net asset value trailed the fund’s targeted annual return, which is the return of its benchmark plus 500 basis points. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 34 Putnam VT Absolute Return 500 Fund This page intentionally left blank. Putnam VT Absolute Return 500 Fund 35 This page intentionally left blank. 36 Putnam VT Absolute Return 500 Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Advisors 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow The Putnam Advisory Company, LLC Kenneth R. Leibler One Post Office Square Legal Counsel Robert E. Patterson Boston, MA 02109 Ropes & Gray LLP George Putnam, III Robert L. Reynolds Marketing Services W. Thomas Stephens Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Absolute Return 500 Fund 37 This report has been prepared for the shareholders of Putnam VT Absolute Return 500 Fund. VTSA110 301630 8/16 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2016
